          Case 1:19-cv-08331-VEC Document 102 Filed 09/09/21 Page 1 of 2
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
UNITED STATES DISTRICT COURT                                              DATE FILED: 9/9/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 WALLEYE TRADING LLC, individually and on :
 behalf of all others similarly situated,                       :
                                                                :
                                              Plaintiff,        :
                                                                : 19-CV-8331 (VEC)
                            -against-                           :
                                                                :     ORDER
                                                                :
 MINDBODY, INC., RICHARD L.                                     :
 STOLLMEYER, AND BRETT WHITE,                                   :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

      WHEREAS on September 9, 2021, the parties appeared for a status conference;

      IT IS HEREBY ORDERED that the following schedule is adopted:

  Event                                                            Deadline
  Plaintiffs’ Class Certification Motion and Opening Expert
                                                                   Friday, October 15, 2021
  Reports
  Class Certification Discovery by Defendants (including fact
  depositions and depositions of any experts whose opinions
                                                                   Friday, November 5, 2021
  are relied upon in support of Plaintiffs’ class certification
  motion)
  Defendants’ Class Certification Opposition;
  Defendants’ Expert Reports; Any Daubert Challenge                Thursday, December 2, 2021
  to Plaintiffs’ Experts
  Completion of Class Certification Discovery by Plaintiffs
  (including depositions of any experts whose opinions are
                                                                   Thursday, December 23, 2021
  relied upon by Defendants in opposing Plaintiffs’ class
  certification motion)
  Plaintiffs’ Class Certification Reply; Plaintiffs’ Response in
  Opposition to Defendants’ Daubert Challenge; Cross               Friday, January 14, 2022
  Daubert Challenge to Defendants’ Experts
  Defendants’ Reply in Support of its Daubert Challenge of
  Plaintiffs’ Experts; Defendants’ Response in Opposition to       Friday, February 18, 2022
  Plaintiffs’ Daubert Challenge
  Plaintiffs’ Reply in Support of Its Cross Daubert Challenge
                                                                   Friday, March 4, 2022
  to Defendants’ Experts
  Interrogatories                                                  Friday, October 22, 2021
            Case 1:19-cv-08331-VEC Document 102 Filed 09/09/21 Page 2 of 2




   Requests to Admit                                            Friday, October 22, 2021
   Completion of Fact Discovery (including fact depositions)    Monday, November 22, 2021
   Submission of Expert Reports for Party with Burden of        45 days after Court’s decision on
   Proof on Issue                                               class certification
   Expert Rebuttal Reports                                      35 days from opening expert reports
   Expert Reply Reports                                         35 days from rebuttal reports

        IT IS FURTHER ORDERED that the parties may change interim deadlines upon consent

and without leave of Court. The parties may not adjourn the final briefing deadline (i.e., all

briefing on class certification and associated Daubert motions must be complete by March 4,

2022) or the November 22, 2021 fact discovery deadline without leave of Court.

        IT IS FURTHER ORDERED that if, at any time, both parties want a settlement

conference with the assigned Magistrate Judge, they may submit a joint letter requesting a

referral.



SO ORDERED.
                                                           ________________________
Date: September 9, 2021                                       VALERIE CAPRONI
      New York, New York                                    United States District Judge




                                                  2
